DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              Y.C., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                               No. 4D18-2142

                         [November 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 14-5259-CJ-DP.

  Jennifer Barbookles, Tampa, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee.

   Thomasina F. Moore, Statewide Director of Appeals, and Mikalla Andies
Davis, Defending Best Interests Project, Florida Statewide Guardian Ad
Litem Office, Tallahassee, for Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.